DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SVITLANA LICHTENSTEIN,
                             Appellant,

                                     v.

                              REALCET, LLC,
                                Appellee.

                              No. 4D17-2615

                              [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE 16-
23085 (18).

  Andrey Solonenko, Miramar, for appellant.

  Peter B. Weintraub of Weintraub & Weintraub, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.